Case 1:15-cv-01059-CFC-CJB Document 126-1 Filed 12/22/20 Page 1 of 1 PageID #: 1525

                                                                       John W. Shaw
                                                                       I.M. Pei Building
                                                                       1105 North Market Street, 12th Floor
                                                                       Wilmington, DE 19801
                                                                       (302) 298-0700
                                                                       (302) 298-0701 - Direct
                                                                       jshaw@shawkeller.com


                                    December 22, 2020

   BY CM/ECF
   The Honorable Colm F. Connolly
   United States District Court
   844 N. King Street
   Wilmington, DE 19801-3555

         Re:   Samsung Electronics Co., Ltd. v. Imperium IP Holdings (Cayman), Ltd.,
               C.A. No. 15-1059-CFC

   Dear Judge Connolly:
         I write on behalf of plaintiff Samsung Electronics Co., Ltd. (“Samsung”)
   concerning the motion for preliminary injunction filed today by Samsung.

          The parties have met and conferred about an appropriate briefing schedule
   for this motion in light of the December holidays. The parties also discussed
   potential efficiencies for the Court and the parties by consolidating oral argument
   on Samsung’s motion for preliminary injunction (should the Court agree to hold
   oral argument) with oral argument on defendant Imperium IP Holdings (Cayman),
   Ltd.’s (“Imperium”) motion to transfer (D.I. 100), presently set by the Court for
   January 4, 2021 (December 15, 2020 Oral Order).
         The parties are pleased to report they reached agreement about these
   subjects, as set forth in the enclosed proposed order, subject to Your Honor’s
   approval.

         The parties are available at the convenience of the Court if Your Honor has
   questions or concerns about these subjects.

                                                       Respectfully submitted,

                                                         /s/ John W. Shaw
                                                       John W. Shaw (No. 3362)
   cc:     Clerk of the Court (by hand delivery)
           All counsel of record (by email)
